juvenile record when making a sentencing determination, see generally
                Thomas v. State, 88 Nev. 382, 385, 498 P.2d 1314, 1316 (1972). Further,
                Chapter 62H, read in its entirety, does not limit the use and definition of
                "juvenile records" in the manner suggested by Avampato and it was not
                improper for the Division to rely on information provided by the local
                probation office in its preparation of his PSI. We conclude that the district
                court did not err by denying the request to strike the juvenile history
                section of Avampato's PSI and that he is not entitled to relief
                Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.


                                                                                    J.
                                                    Pickering


                                                    --   ra—sL.x_o2-._5261r
                                                    Parraguirre
                                                     1      1[1;4_
                                                                                    J.
                                                    Saitta


                cc: Hon. David A. Hardy, District Judge
                     Washoe County Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          2
(Op I047A